

	

		II

		109th CONGRESS

		1st Session

		S. 625

		IN THE SENATE OF THE UNITED STATES

		

			March 15, 2005

			Mr. Schumer introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to allow a

		  $1,000 refundable credit for individuals who are bona fide volunteer members of

		  volunteer firefighting and emergency medical service

		  organizations.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Supporting Emergency Responders

			 Volunteer Efforts Act of 2005 or the SERVE Act of 2005.

		

			2.

			Refundable credit for bona fide volunteer members of volunteer

			 firefighting and emergency medical service organizations

			

				(a)

				In general

				Subpart C of part IV of subchapter A of chapter 1 of the Internal

			 Revenue Code of 1986 (relating to refundable credits) is amended by

			 redesignating section 36 as section 37 and by inserting after section 35 the

			 following new section:

				

					

						36.

						Bona fide volunteer members of volunteer firefighting and

				emergency medical service organizations

						

							(a)

							In general

							In the case of an individual who at any time during the taxable

				year is a bona fide volunteer member of a qualified volunteer fire department,

				there shall be allowed as a credit against the tax imposed by this subtitle the

				amount of $1,000.

						

							(b)

							Part-Year active members

							In the case of an individual who is a bona fide volunteer

				member of a qualified volunteer fire department for only a portion of a taxable

				year, the amount of the credit under subsection (a) for such taxable year shall

				be an amount which bears the same ratio to $1,000 as such portion bears to the

				entire taxable year.

						

							(c)

							Definitions

							For purposes of this section—

							

								(1)

								Bona fide volunteer member of a qualified volunteer fire

				department

								

									(A)

									In general

									An individual shall be treated as a bona fide volunteer of a

				qualified volunteer fire department for purposes of this section if—

									

										(i)

										the only compensation received by such individual for

				performing qualified services is in the form of—

										

											(I)

											reimbursement for (or a reasonable allowance for) reasonable

				expenses incurred in the performance of such services, or

										

											(II)

											reasonable benefits (including length of service awards), and

				nominal fees for such services, customarily paid by eligible employers in

				connection with the performance of such services by volunteers, and

										

										(ii)

										the aggregate amount of such compensation for the taxable year

				for providing qualified services does not exceed an amount equal to the annual

				limitation.

									

									(B)

									Annual limitation

									For purposes of subparagraph (A), the annual limitation is an

				amount equal to the product of—

									

										(i)

										the minimum wage in effect under section 6(a)(1) of the Fair

				Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) on the

				first day of the calendar year beginning in the taxable year, multiplied

				by

									

										(ii)

										2,080 hours.

									

								(2)

								Qualified services

								For purposes of this paragraph, the term qualified

				services means fire fighting and prevention services, emergency medical

				services, and ambulance services.

							

								(3)

								Qualified volunteer fire department

								The term qualified volunteer fire department has

				the meaning given such term by section 150(e).

							.

			

				(b)

				Conforming amendments

				

					(1)

					Paragraph (2) of section 1324(b) of title 31, United States Code,

			 is amended by inserting or 36 after section

			 35.

				

					(2)

					The table of sections for subpart C of part IV of subchapter A of

			 chapter 1 of the Internal Revenue Code of 1986 is amended by redesignating the

			 item relating to section 36 as an item relating to section 37 and by inserting

			 before the item relating to section 37 the following new item:

					

						

							Sec. 36. Bona fide volunteer members of

				volunteer firefighting and emergency medical service

				organizations.

						

						.

				(c)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after the date of the enactment of this Act.

			

